Title: From George Washington to Bouvinghausen, 18 November 1795
From: Washington, George
To: Bouvinghausen von Wallmerode, Baron


          
            Sir,
            United States, Philadelphia Novr 18. 1795,
          
          I received your Excellency’s letter dated at Stoutgard the 10th of June last, in which you ask my aid in securing to you the payment of certain legacies which you represent to have been destined for yourself, your three sons, & Mr Franc, by the will of the late major general baron de Steuben, my highly valued friend.
          Immediately on the receipt of your letter, I caused enquiry to be made about the subject of it; and lose no time to transmit to you the result. This you will find in the inclosed letter from Colonel Pickering (Secretary of War) to Colo. Benjamin Walker, in his answer, and in a copy of the Baron’s last will.
          If the fortune of the Baron de Steuben had been as ample as his heart was benevolent, none of his friends would have been omitted in the dispositions of his will. I have the honour to be, with great consideration & respect, your Excellency’s most obedient servant,
        